Title: To Alexander Hamilton from Henry Lee, 20 February 1800
From: Lee, Henry
To: Hamilton, Alexander

Phila 20th. feby. 1800
dear sir
The enclosure concerns a subject in which Genl. Irvine’s feelings cannot but be deeply interested.
I persuade myself you will take pleasure in gratifying yr. old brother soldier if compatible with duty. Yr. answer sent to me will with certainty reach the general.
You may have seen in some opposition papers paragraphs placing me as yr. rival. I must assure you (tho I know it is not necessary) that such insinuations are entirely groundless. When will you be here?
Yrs truly
H: Lee
